 

Exhibit 10.1 

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of March 10, 2016 by and between KLR Energy
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-209041
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (the “Representative”) is acting as the
representative of the underwriters in the IPO pursuant to an underwriting
agreement between the Company and the underwriters (“Underwriting Agreement”);
and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsor and the
Representative (and/or its designees) will be purchasing an aggregate of
8,310,000 warrants (8,950,000 warrants if the underwriters’ over-allotment
option is exercised in full) (“Private Warrants”), among which 7,776,667 (or
8,336,667 if the over-allotment option is exercised in full) warrants will be
purchased by the Company’s sponsor and 533,333 (or 613,333 if the over-allotment
option is exercised in full) warrants will be purchased by the Representative
(and/or its designees), from the Company for an aggregate purchase price of
$6,232,500 ($6,712,500 if the underwriters’ over-allotment option is exercised
in full); and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $83,200,000 of the
gross proceeds of the IPO and sale of the Private Warrants ($95,680,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a trust account for the benefit of the
Company and the holders of the Company’s Class A common stock, par value $0.0001
per share, issued in the IPO as hereinafter provided (the amount to be delivered
to the Trustee will be referred to herein as the “Property”; the stockholders
for whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property, up
to $300,000 if the Underwriters’ over-allotment option is exercised in full, is
attributable to deferred underwriting discounts and commissions that may become
payable by the Company to the underwriters upon the consummation of an initial
business combination (as described in the Registration Statement, a “Business
Combination”) (the “Deferred Discount”);

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at J.P. Morgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;

 

(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

   

 

 

(c)          In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in United States “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, (the “Investment Company Act”) having a maturity of 180 days or less,
and/or in any open ended investment company registered under the Investment
Company Act that holds itself out as a money market fund selected by the Company
meeting the conditions of paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7
promulgated under the Investment Company Act, which invest only in direct U.S.
government treasury obligations; it being understood that the Trust Account will
earn no interest while account funds are uninvested awaiting the Company’s
instructions hereunder;

 

(d)          Collect and receive, when due, all principal, interest or other
income arising from the Property, which shall become part of the “Property,” as
such term is used herein;

 

(e)          Notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f)          Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;

 

(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)          Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)          Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B hereto, signed on behalf of the Company by its
Chief Executive Officer and Chief Financial Officer and affirmed by counsel for
the Company, and, in the case of a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A, acknowledged and agreed to by the
Representative, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account only as directed in the Termination Letter and
the other documents referred to therein; provided, however, that in the event
that a Termination Letter has not been received by the Trustee within the time
period set forth in the Company’s Certificate of Incorporation, as the same may
be amended from time to time (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the stockholders of record on
the Last Date. The provisions of this Section 1(i) may not be modified, amended
or deleted under any circumstances.

 

(j)          Upon receipt of an Amendment Notification Letter (defined below),
distribute to Public Stockholders who exercised their redemption rights in
connection with an Amendment (defined below) an amount equal to the pro rata
share of the Property relating to the shares for which such Public Stockholders
have exercised redemption rights in connection with such Amendment.

 

2.            Limited Distributions of Income from Trust Account.

 

(a)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C,
the Trustee shall distribute to the Company the amount of interest income earned
on the Property and requested by the Company to cover any income tax obligation
owed by the Company.

 

   

 

 

(b)          The limited distributions referred to in Section 2(a) above shall
be made only from income collected on the Property. Except as provided in
Section 2(a) above, no other distributions from the Trust Account shall be
permitted except in accordance with Sections 1(i) and 1(j) hereof.

 

(c)          In all cases, the Company shall provide the Representative with a
copy of any Termination Letters and/or any other correspondence that it issues
to the Trustee with respect to any proposed withdrawal from the Trust Account
promptly after such issuance.

 

3.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board of Directors, Chief Executive Officer or
Chief Financial Officer. In addition, except with respect to its duties under
Sections 1(i), 1(j) and 2(a) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith and with reasonable care believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b)          Subject to the provisions of Section 5 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee's gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)          Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Section 1(i) solely in connection with the consummation of
an initial business combination (as described in the Registration Statement) (a
“Business Combination”). The Company shall pay the Trustee the initial
acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date;

 

(d)          In connection with any vote of the Company’s stockholders regarding
a Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;

 

   

 

 

(e)          In connection with the Trustee acting as Paying/Disbursing Agent
pursuant to Exhibit B, the Company will not give the Trustee disbursement
instructions which would be prohibited under this Agreement;

 

(f)          Within five business days after the Representative, on behalf of
the underwriters in the IPO, exercise the over-allotment option (or any
unexercised portion thereof) or such over-allotment option expires, provide the
Trustee with a notice in writing (with a copy to the Representative) of the
total amount of the Deferred Discount, if any;

 

(g)          In the event the Company is entitled to receive a tax refund on its
income tax obligation, and promptly after the amount of such refund is
determined on a final basis, provide the Trustee with notice in writing (with a
copy to the Representative) of the amount of such income tax refund; and

 

(h)          If the Company seeks to amend any provisions of its amended and
restated certificate of incorporation relating to stockholders’ rights or
pre-Business Combination activity (including the time within which the Company
has to complete a Business Combination) (in each case, an “Amendment”), the
Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit D providing instructions for the distribution of
funds to Public Stockholders who exercise their redemption option in connection
with such Amendment.

 

4.            Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)          Take any action with respect to the Property, other than as
directed in Sections 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence, fraud or
willful misconduct;

 

(b)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)          Change the investment of any Property, other than in compliance
with Section 1(c);

 

(d)          Refund any depreciation in principal of any Property;

 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

   

 

 

(f)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Trustee, in good faith and with reasonable care, to be genuine
and to be signed or presented by the proper person or persons. The Trustee shall
not be bound by any notice or demand, or any waiver, modification, termination
or rescission of this Agreement or any of the terms hereof, unless evidenced by
a written instrument delivered to the Trustee signed by the proper party or
parties and, if the duties or rights of the Trustee are affected, unless it
shall give its prior written consent thereto;

 

(g)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and

 

(h)          File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property.

 

(i)          Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account).

 

(j)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein.

 

(k)         Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 1(j) or 2(a) above.

 

5.            Trust Account Waiver. The Trustee has no right of set off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) hereof, the Trustee shall pursue such
Claim solely against the Company and its assets outside the Trust Account and
not against the Property or any monies in the Trust Account.

 

6.            Termination. This Agreement shall terminate as follows:

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

   

 

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

 

7.            Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary's bank or intermediary bank. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 

(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be modified, amended or deleted under any circumstances),
this Agreement or any provision hereof may only be changed, amended or modified
by a writing signed by each of the parties hereto; provided, however, that no
such change, amendment or modification may be made without the prior written
consent of the Representative. As to any claim, cross-claim or counterclaim in
any way relating to this Agreement, each party waives the right to trial by
jury.

 

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

 

   

 

 

if to the Trustee, to:

 

Continental Stock Transfer

  & Trust Company

 

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman, and Francis Wolf, Vice President

Fax No.: (212) 509-5150

 

if to the Company, to:

 

KLR Energy Acquisition Corp.

811 Main Street, 18th Floor

Houston, TX 77002

Attn: Gary C. Hanna

 

in either case with a copy to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine, Chief Executive Officer

Fax No.: (212) 661-4936

 

with a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

Fax No.: (212) 370-7889

 

(f)          No party to this Agreement may assign its rights or delegate its
obligations hereunder without the prior consent of the other person or entity.

 

(g)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.

 

(h)          Each of the Company and the Trustee hereby acknowledges that the
Representative, on behalf of the several underwriters, is a third party
beneficiary of this Agreement.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Francis
Wolf     Name: Francis Wolf     Title: Vice President         KLR ENERGY
ACQUISITION CORP.         By: /s/ Edward Kovalik     Name: Edward Kovalik    
Title: President

 

   

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Acceptance fee  At the close of
the IPO by wire transfer  $2,000  Annual fee  First year, initial closing of IPO
by wire transfer; thereafter on the anniversary of the effective date of the IPO
by wire transfer or check  $10,000            Transaction processing fee for
disbursements to Company under Section 2  Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2  $250  Paying
agent services as required pursuant to section 1(i), 1(j) and 3(h)  Billed to
company upon delivery of service pursuant to section 1(i) 1(j) and 3(h) 
 Prevailing rates 

 

   

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Francis Wolf

 

Re:      Trust Account No. [______] Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
KLR Energy Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 10, 2016 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement (“Business Agreement”)
with __________________ (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at [____ Bank] to the effect that, on
the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and the Representative with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”) and (iii)
the Representative shall deliver to you written instructions for delivery of the
Deferred Discount. You are hereby directed and authorized to transfer the funds
held in the Trust Account immediately upon your receipt of the counsel’s letter
and the Instruction Letter, (x) to the Representative in an amount equal to the
Deferred Discount as directed by the Representative and (y) the remainder in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same and the Company
shall direct you as to whether such funds should remain in the Trust Account and
distributed after the Consummation Date to the Company. Upon the distribution of
all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

   

 

 

  Very truly yours,           KLR ENERGY ACQUISITION CORP.             By:      
  Name: Gary C. Hanna       Title: Chief Executive Officer             By:      
  Name: Tiffany J. Thom       Title: Chief Financial Officer  

 

AGREED TO ANDACKNOWLEDGED BY       EARLYBIRDCAPITAL, INC.       By:
                      

 

   

 

 

EXHIBIT B

[Letterhead of Company]

 

[Insert date]

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Francis Wolf

 

Re:     Trust Account No. [______] Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
KLR Energy Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 10, 2016 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its initial public offering of securities.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at [_____ Bank] to await
distribution to the stockholders. The Company has selected ____________ 20 __ as
the record date for the purpose of determining the stockholders entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the trust account. You agree to be the Paying Agent of record and in
your separate capacity as Paying Agent and to distribute said funds directly to
the Company's stockholders in accordance with the terms of the Trust Agreement
and the Amended and Restated Certificate of Incorporation of the Company. Upon
the distribution of all the funds in the trust account, your obligations under
the Trust Agreement shall be terminated.

 

  Very truly yours,           KLR ENERGY ACQUISITION CORP.             By:      
  Name: Gary C. Hanna       Title: Chief Executive Officer             By:      
  Name: Tiffany J. Thom       Title: Chief Financial Officer  

 

cc:     EarlyBirdCapital, Inc.

 

   

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Accounting Department

Cynthia Jordan and Sally Williams

 

Re:     Trust Account No. [______]

 

Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
KLR Energy Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 10, 2016 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
pay its income tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,           KLR ENERGY ACQUISITION CORP.             By:      
  Name: Gary C. Hanna       Title: Chief Executive Officer             By:      
  Name: Tiffany J. Thom       Title: Chief Financial Officer  

 

cc:     EarlyBirdCapital, Inc.

 

   

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Accounting Department

Cynthia Jordan and Sally Williams

 

Re:     Trust Account No. [______]

 

Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between KLR
Energy Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of March 10, 2016 (“Trust Agreement”). Capitalized words used
herein and not otherwise defined shall have the meanings ascribed to them in the
Trust Agreement.

 

Pursuant to Sections 1(j) and 3(h) of the Trust Agreement, this is to advise you
that the Company has sought an Amendment. Accordingly, in accordance with the
terms of the Trust Agreement, we hereby authorize you to liquidate the Trust
Account on [ ] and to transfer $_____ of the proceeds of the Trust to the
checking account at [ ] for distribution to the shareholders that have requested
redemption of their shares in connection with such Amendment. The remaining
funds shall be reinvested by you as previously instructed.

 

  Very truly yours,           KLR ENERGY ACQUISITION CORP.             By:      
  Name: Gary C. Hanna       Title: Chief Executive Officer             By:      
  Name: Tiffany J. Thom       Title: Chief Financial Officer  

 

cc:     EarlyBirdCapital, Inc.

 

   

 

